Citation Nr: 1015321	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-38 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to unreimbursed medical expenses for a period of 
hospitalization at North Fulton Regional Medical Center from 
April 6, 2007, to May 15, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 
1968.

This appeal arises from a July 2007 administrative 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2010.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On April 6, 2007, the Veteran was involved in a motor 
vehicle accident and was hospitalized at North Fulton 
Regional Hospital.  

2.  From April 6, 2007, to May 15, 2007, the Veteran was 
treated for injuries received in the motor vehicle accident 
at North Fulton Regional Hospital.  

3.  Partial payment for those services received at North 
Fulton Regional Hospital was made through the Veteran's 
automobile insurance policy.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at North Fulton 
Regional Hospital from April 6, 2007, to May 15, 2007 have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was hospitalized at North Fulton Regional 
Hospital Center from April 6, 2007 to May 15, 2007, following 
a motor vehicle accident wherein he sustained multiple 
traumas to his right hip, left arm, chest, and ribs, and 
sustained scratches and lacerations over the face and head.  
The Veteran underwent surgery for his right hip fracture.  

The VA Medical Center in Atlanta, Georgia, denied the 
Veteran's request for reimbursement of the expenses incurred 
after he was injured in a motor vehicle accident on April 6, 
2007.  Service connection is not in effect for any injuries 
sustained on April 6, 2007.  The Medical Center denied the 
claim in July 2007.

In an August 2007 letter, the Veteran's attorney for matters 
other than the current claim, including the April 2007 
accident, indicated that he was totally familiar with all the 
facts surrounding the accident and had represented the 
Veteran with regard to citations issued as a result of the 
accident.  He stated that there was absolutely no legal 
recourse that the Veteran had against the individual in the 
other vehicle, nor did he have a cause of action against any 
third party or any other type of agency or governmental unit.  

He further indicated that based upon all the information that 
he had seen that the Veteran had absolutely no other coverage 
over and above the $5000 paid by USAA, which had exhausted 
his coverage.  He stated that this was the sum total of 
medical coverage that the Veteran had with regard to the 
accident.

In an October 2007 notice of disagreement, written on behalf 
of the Veteran by his daughter, it was indicated that the 
appeal was being made for all services provided while the 
Veteran was hospitalized at North Fulton Regional Hospital 
from April 6, 2007, to May 15, 2007.  The Veteran noted that 
according to the denial, he was noted to have had other 
health care coverage (Medicare, Medicaid, CHAMPUS, Blue cross 
Blue Shield, etc.)  The Veteran stated that he had no medical 
insurance.  The Veteran indicated that both parties were 
cited in this accident and noted that the USAA medical 
coverage referenced in the letter was an optional medical 
rider that the Veteran elected to have as part of his auto 
policy for protection of himself and/or passengers in the 
event of an auto accident, with the limit being $5000.  

It was further noted that Georgia law required all medical 
providers to file directly with the individual's auto 
insurance first and not VA; thus, this was why the $5000 was 
used to reimburse some claims for this incident, with the 
Veteran having no choice as to how the disbursement would be 
used.  It was noted that many providers never even filed with 
USAA once they learned that coverage was quickly exhausted, 
but filed directly with VA, per instructions they had been 
given.  The provider claims filed with VA were not paid by 
USAA and remained unsatisfied as of the date of the letter.  

It was further observed that there were currently 17 states 
that required drivers to maintain personal insurance 
protection insurance for the very reason that the Veteran had 
a small optional rider on his policy, but that Georgia did 
not require such insurance.  The Veteran indicated that he 
failed to see how VA could interpret a medical coverage rider 
and/or PIP as being a health care plan contract as defined in 
Sec 1725.  

At the time of his February 2010 hearing, the Veteran 
reported having been hospitalized for a period of 72 days at 
North Fulton Regional Hospital, which included 21 days in the 
SICU and 51 days in rehab.  The Veteran indicated that he did 
not have health insurance but he did have PIP coverage 
through USAA.  He noted that he had $5000 optional coverage.  
He stated that there were 17 states that required such 
coverage in the United States.  The Veteran testified that it 
was not right that his coverage would negate an ability to 
file a claim for VA reimbursement.  

Applicable criteria provides payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities under certain circumstances.  The statute 
is codified at 38 U.S.C.A. § 1725 and regulations regarding 
its implementation appear at 38 C.F.R. §§ 17.1000-1008.

The criteria for payment or reimbursement is set out at 
38 C.F.R. § 17.1002 which provides that payment or 
reimbursement under 38 U.S.C.A. § 1725 for emergency services 
may be made only if all of the following conditions are met.  
Those conditions include that the veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  See 38 C.F.R. 
§ 17.1002 (g).

A "health plan contract" as defined in 38 C.F.R.§  17.1001(a) 
includes "An insurance policy or contract" . . . "under which 
. . . the expenses of [health services for individuals] are 
paid." (subsection (1)). Therefore, as the Veteran had some 
coverage under a "health plan contract" for payment or 
reimbursement of at least part of the emergency treatment he 
does not meet the requirement of 38 C.F.R. § 17.1002(g). 

Although the Board is sympathetic to the Veteran's beliefs, 
the evidence demonstrates the Veteran had a health plan 
contract within the meaning of the regulations and therefore 
reimbursement for medical services provided by North Fulton 
Regional Hospital is not permitted.  The Board further notes 
that payment under 38 U.S.C.A. § 1725, had it been approved, 
would have only been until the Veteran could have been 
transferred to a VA facility, not necessarily the entire 
amount of the private treatment.  


Duty to Assist and Notify

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the Court 
appeared to assume the VCAA is applicable to a chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. 
§ 17.132.

The Veteran was sent a letter in October 2007 advising him of 
the information necessary to substantiate his claim as well 
as notifying him of all relevant procedure and appellate 
rights.  The VAMC has explained to the Veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
The Veteran also testified at the February 2010 hearing.  
There is no indication that any additional notice or 
development would aid the Veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  


ORDER

The payment of unauthorized medical expenses for services 
rendered at North Fulton Regional Medical Center from April 
6, 2007, to May 15, 2007, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


